DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 15-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 15, 24, and 28 recite the limitation "the form of". There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting claims 1, 15, and 24 to read “providing a part material in a [[the]] form of microparticles or in powder form.” 
Claims 16-23 refer to “The part material” in the preamble of the claims and are all dependent from claim 14. Claim 14 is dependent from claim 1, where a “part material” is recited as part of the claim, but claim 1 refers to a method. It seems that claims 16-23 should be dependent from claim 15 where a part material is recited. Likewise, claims 25-28 refer to “the method of claim 23” in the preamble. Examiner suggests these claims are meant to be dependent from claim 24 where a method is recited.  For examination purposes, the claims will be interpreted as filed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 13-20, 22-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister (DE 102008024281, see English translation provided) modified by Khan (US 2015/0225522, made of record as WO 2014/03s4 on the IDS dated 9/23/2020) and Ek (US20170275442) .
Regarding claim 1, Pfister meets the claimed, A method for manufacturing a three-dimensional (3D) object with an additive manufacturing system,  (Pfister [0001]-[0003] describe three dimensional printer with a laser sintering device) comprising: - providing a part material in the form of microparticles or in powder form, (Pfister [0004] describes applying a powder material) comprising a polymeric component comprising: a) at least one poly(aryl ether ketone) (PAEK) (Pfister [0041] describes a component of the powder is PAEK) of at least one poly(aryl ether sulfone) (PAES), (Pfister [0041] describes the powder is a copolymer of PAEK and PAES) and  printing layers of the three-dimensional object from the part material (Pfister [0005] describes applying powder layer by layer to form the object.)
Pfister does not explicitly meet the claimed range, having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol, however, Pfister [0028] describes the number average molecular weight of the polymer should be 15,000 – 200,000 g/mol.  Pfister [0028] also describes the molecular weight can affect the crystallinity of the part. A person of ordinary skill in the art would be motivated to optimize this range in order to optimize the effect of the molecular weight and alter the crystallinity of the produced part, see MPEP §2144.05.
	Pfister does not explicitly meet the claimed, from 55 to 95 wt.% of at least one poly(aryl ether ketone) (PAEK) and b) from 5 to 45 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material, however Pfister [0041] describes between a 50:50 and 10:90 ratio of PAES to PAEK groups that can be modified in order to affect the glass transition temperature, melting point, and crystallinity of the polymer. It would have been obvious to a person of ordinary skill in the art to modify the weight percentages of the PAEK and PAES components through routine optimization and arrive at the claimed range in order to optimize the glass transition, melting temperature and crystallinity, see Pfister [0041].
Further, Khan also describes a polymer mixture of PAEK and PAES and Khan specifically meets the claimed, from 55 to 95 wt.% of at least one poly(aryl ether ketone) (PAEK) and b) from 5 to 45 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material (Khan Table 6 Example 22, see also [0231]-[0233], describe a polymer made from 67.5% PEEK and 22.5% PPSU.)
	It would have been obvious to a person of ordinary skill in the art to use the teachings of Pfister to further optimize the polymer disclosed in Pfister to have the weight percent of components as described by Khan in order to optimize the glass transition temperature, melting point, and crystallinity of the polymer, see Pfister [0041].
	Pfister does not describe how the molecular weight is measured and does not meet the claimed, as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards.
	Analogous in the field of polymer mixtures, Ek meets the claimed, as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards (Ek [0236]-[0239] describe measuring molecular weight of polymers sing trichlorobenzene and phenol at 160ºC for gel chromatography with polystyrene standards.)
	The courts have held that applying a known technique according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
	It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of Pfister by measuring the molecular weight using another known technique as described in Ek in order to predictably measure the molecular weight, see Ek [0237]-[0239].
Regarding claim 2, Pfister meets the claimed, The method of claim 1, wherein the part material also comprises at least one additive selected from the group consisting of fillers, colorants, lubricants, plasticizers, flame retardants, nucleating agents and stabilizers (Pfister [0062] describes additives such as fillers, heat stabilizers, oxidation stabilizers, and color pigments.)
	Pfister describes additives but does not describe their weight percentage and does not meet the claimed, up to 30 wt.%, based on the total weight of the part material.
	Khan meets the claimed, up to 30 wt.%, based on the total weight of the part material (Khan [0180] describes the more preferable embodiment is less than 30% by weight of the fillers.)
	It would have been obvious to person of ordinary skill in the art to modify the polymer of Pfister to include fillers at less than 30% of the total composition as disclosed by Khan in order to reinforce the polymer, see Khan [0154].
Regarding claim 4, Khan further meets the claimed, The method of any one of claim 1, wherein the PAES is a poly(biphenyl ether sulfone) (PPSU) and/or a polysulfone (PSU) (Khan Example 22 describes PPSU.)
Regarding claim 13, Pfister meets the claimed, The method of claim 1, wherein the part material in the form of microparticles or in powder form has a size comprised between 1 and 200 µm (Pfister [0068] describes a powder for use in laser sintering is 48 µm.)
Regarding claim 14, Pfister meets the claimed, The method of claim 1, wherein the additive manufacturing system is a selective laser sintering (SLS) system (Pfister [0003] describes a laser sintering system.)
Regarding claim 15, A part material in the form of microparticles or in powder form, (Pfister [0001] describes a powder used as a part material) having a size comprised between 1 and 200 µm, (Pfister [0068] describes a powder for use in laser sintering is 48 µm) comprising a polymeric component comprising: at least one poly(aryl ether ketone) (PAEK)  and of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material (Pfister [0041] describes the powder is a copolymer of PAEK and PAES.)
Pfister does not explicitly meet the claimed range, having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol, however, Pfister [0028] describes the number average molecular weight of the polymer should be 15,000 – 200,000 g/mol.  Pfister [0028] also describes the molecular weight can affect the crystallinity of the part. A person of ordinary skill in the art would be motivated to optimize this range in order to optimize the effect of the molecular weight and alter the crystallinity of the produced part, see MPEP §2144.05.
Pfister does not explicitly meet the claimed, from 55 to 95 wt.% of at least one poly(aryl ether ketone) (PAEK) and b) from 5 to 45 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material, however Pfister [0041] describes between a 50:50 and 10:90 ratio of PAES to PAEK groups that can be modified in order to affect the glass transition temperature, melting point, and crystallinity of the polymer. It would have been obvious to a person of ordinary skill in the art to modify the weight percentages of the PAEK and PAES components through routine optimization and arrive at the claimed range in order to optimize the glass transition, melting temperature and crystallinity, see Pfister [0041].
Further, Khan also describes a polymer mixture of PAEK and PAES and Khan meets the claimed, from 55 to 95 wt.% of at least one poly(aryl ether ketone) (PAEK) and b) from 5 to 45 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material (Khan Table 6 Example 22, see also [0231]-[0233], describe a polymer made from 67.5% PEEK and 22.5% PPSU.)
	It would have been obvious to a person of ordinary skill in the art to use the teachings of Pfister to further optimize the polymer disclosed in Pfister to have the weight percent of components as described by Khan in order to optimize the glass transition temperature, melting point, and crystallinity of the polymer, see Pfister [0041].
Pfister does not describe how the molecular weight is measured and does not meet the claimed, as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards.
	Analogous in the field of polymer mixtures, Ek meets the claimed, as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards (Ek [0236]-[0239] describe measuring molecular weight of polymers sing trichlorobenzene and phenol at 160ºC for gel chromatography with polystyrene standards.)
	The courts have held that applying a known technique according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
	It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of Pfister by measuring the molecular weight using another known technique as described in Ek in order to predictably measure the molecular weight, see Ek [0237]-[0239].

Regarding claim 16, Pfister meets the claimed, The part material of claim 14, further comprising at least one additive selected from the group consisting of fillers, colorants, lubricants, plasticizers, stabilizers, flame retardants, nucleating agents and combinations thereof (Pfister [0062] describes additives such as fillers, heat stabilizers, oxidation stabilizers, and color pigments.)
Regarding claim 17,  Pfister further meets the claimed, The part material of claim 14, comprising: a) from 57 to 85 wt.% of at least one PAEK, and b) from 15 to 43 wt.% of at least one PAES, based on the total weight of the polymeric component, (Khan Table 6 Example 22, see also [0231]-[0233], describe a polymer made from 67.5% PEEK and 22.5% PPSU) 
	Pfister describes additives but does not describe their weight percentage and does not meet the claimed, from 0.1 to 30 wt.% of at least one additive based on the total weight of the part material.
	Khan meets the claimed, and  from 0.1 to 30 wt.% of at least one additive based on the total weight of the part material. (Khan [0180] describes the more preferable embodiment is less than 30% by weight of the fillers.)
	It would have been obvious to person of ordinary skill in the art to modify the polymer of Pfister to include fillers at less than 30% of the total composition as disclosed by Khan in order to reinforce the polymer, see Khan [0154].
Regarding claim 18,  Pfister meets the claimed, The part material of claim 16, wherein the additive is selected from the group consisting of fillers, colorants, lubricants, plasticizers, flame retardants, nucleating agents and stabilizers (Pfister [0062] describes additives such as fillers, heat stabilizers, oxidation stabilizers, and color pigments.)
Regarding claim 19, Khan further meets the claimed, The part material of claim 14, wherein the PAES is a poly(biphenyl ether sulfone) (PPSU) and/or a polysulfone (PSU) (Khan Table 6 Example 22, see also [0231]-[0233], describe a polymer made from 67.5% PEEK and 22.5% PPSU.)
Regarding claim 20, modified Pfister meets the claimed, The part material of claim 14, wherein the PAEK is a poly(ether ether ketone) (PEEK) (Kahn Example 22 and Table 6 describe PEEK) having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol (Pfister [0028] describes the number average molecular weight of the polymer should be 15,000 – 200,000 g/mol, this can be optimized in order to optimize the crystallinity, see claim 1 above) (as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards), (Ek [0236]-[0239] describe measuring molecular weight of polymers sing trichlorobenzene and phenol at 160ºC for gel chromatography with polystyrene standards) and wherein the PAES is a poly(biphenyl ether sulfone) (PPSU) and/or a polysulfone (PSU) (Kahn Example 22 and Table 6 describe PPSU.)
Regarding claim 22, modified Pfister meets the claimed, The part material of claim 14, wherein the PAEK is a poly(ether ether ketone) (PEEK) (Kahn Example 22 and Table 6 describe PEEK)  having a weight average molecular weight (Mw) ranging from 85,000 to 130,000 g/mol (Pfister [0028] describes the number average molecular weight of the polymer should be 15,000 – 200,000 g/mol, this can be optimized in order to optimize the crystallinity, see claim 1 above)  as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards) (Ek [0236]-[0239] describe measuring molecular weight of polymers sing trichlorobenzene and phenol at 160ºC for gel chromatography with polystyrene standards.)
Regarding claim 23, Khan meets the claimed, The part material of claim 14, comprising: a) from 60 to 80 wt.% of at least one PAEK, and b) from 20 to 40 wt.% of at least one PAES, based on the total weight of the polymeric component (Khan Table 6 Example 22, see also [0231]-[0233], describe a polymer made from 67.5% PEEK and 22.5% PPSU.)
Regarding claim 24, Pfister meets the claimed,  A method for manufacturing a three-dimensional (3D) object with a selective laser sintering system, comprising: (Pfister [0001]-[0003] describe 3D printing method using selective laser sintering) - providing a part material in the form of a powder (Pfister [0004] describes applying a powder material) comprising a polymeric component comprising: a) at least one poly(aryl ether ketone) (PAEK) (Pfister [0041] describes a component of the powder is PAEK), and b) at least one poly(aryl ether sulfone) (PAES), (Pfister [0041] describes the powder is a copolymer of PAEK and PAES) based on the total weight of the polymeric component of the part material, - using a laser to locally sinter the powder into a solid part, (Pfister [0004]-[0005] describe using a laser to selectively sinter a part) and - sequentially depositing additional layers of the powder (Pfister [0005] describes layer-by-layer addition of powder.)
Pfister does not explicitly meet the claimed range, having a weight average molecular weight (Mw) ranging from 75,000 to 150,000 g/mol, however, Pfister [0028] describes the number average molecular weight of the polymer should be 15,000 – 200,000 g/mol.  Pfister [0028] also describes the molecular weight can affect the crystallinity of the part. A person of ordinary skill in the art would be motivated to optimize this range in order to optimize the effect of the molecular weight and alter the crystallinity of the produced part, see MPEP §2144.05.
	Pfister does not explicitly meet the claimed, from 55 to 95 wt.% of at least one poly(aryl ether ketone) (PAEK) and b) from 5 to 45 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material, however Pfister [0041] describes between a 50:50 and 10:90 ratio of PAES to PAEK groups that can be modified in order to affect the glass transition temperature, melting point, and crystallinity of the polymer. It would have been obvious to a person of ordinary skill in the art to modify the weight percentages of the PAEK and PAES components through routine optimization and arrive at the claimed range in order to optimize the glass transition, melting temperature and crystallinity, see Pfister [0041].
Further, Khan also describes a polymer mixture of PAEK and PAES and Khan meets the claimed, from 55 to 95 wt.% of at least one poly(aryl ether ketone) (PAEK) and b) from 5 to 45 wt.% of at least one poly(aryl ether sulfone) (PAES), based on the total weight of the polymeric component of the part material (Khan Table 6 Example 22, see also [0231]-[0233], describe a polymer made from 67.5% PEEK and 22.5% PPSU.)
	It would have been obvious to a person of ordinary skill in the art to use the teachings of Pfister to further optimize the polymer disclosed in Pfister to have the weight percent of components as described by Khan in order to optimize the glass transition temperature, melting point, and crystallinity of the polymer, see Pfister [0041].
	Pfister does not describe how the molecular weight is measured and does not meet the claimed, as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards.
Analogous in the field of polymer mixtures, Ek meets the claimed, as determined by gel permeation chromatography (GPC) using phenol and trichlorobenzene (1:1) at 160°C, with polystyrene standards (Ek [0236]-[0239] describe measuring molecular weight of polymers sing trichlorobenzene and phenol at 160ºC for gel chromatography with polystyrene standards.)
	The courts have held that applying a known technique according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
	It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of Pfister by measuring the molecular weight using another known technique as described in Ek in order to predictably measure the molecular weight, see Ek [0237]-[0239].
Regarding claim 25, Pfister meets the claimed,  The method of claim 23, wherein the part material also comprises at least one additive selected from the group consisting of fillers, colorants, lubricants, plasticizers, flame retardants, nucleating agents and stabilizers.
Regarding claim 2, Pfister meets the claimed, (Pfister [0062] describes additives such as fillers, heat stabilizers, oxidation stabilizers, and color pigments.)
	Pfister describes additives but does not describe their weight percentage and does not meet the claimed, up to 30 wt.%, based on the total weight of the part material, of at least one additive
	Khan meets the claimed, up to 30 wt.%, based on the total weight of the part material, of at least one additive (Khan [0180] describes the more preferable embodiment is less than 30% by weight of the fillers.)
It would have been obvious to person of ordinary skill in the art to modify the polymer of Pfister to include fillers at less than 30% of the total composition as disclosed by Khan in order to reinforce the polymer, see Khan [0154].
Regarding claim 27, Khan further meets the claimed, The method of claim 23, wherein the PAES is a poly(biphenyl ether sulfone) (PPSU) and/or a polysulfone (PSU) (Khan Example 22 describes PPSU.)
Regarding claim 28, Pfister meets the claimed, The method of claim 23, wherein the part material in the form of powder form has a size comprised between 1 and 200 pm (Pfister [0068] describes a powder for use in laser sintering is 48 µm.)
Claims 2, 21, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Pfister, Khan, and Ek as applied to claims 1, 14, or 23  above, and further in view of ASTM D5296 (NPL reference made of record on the IDS dated 9/23/2020).
Regarding claim 3, Pfister as modified further meets the claimed, The method of claim 1, wherein the PAEK is a poly(ether ether ketone) (PEEK) having a weight average molecular weight (Mw) ranging from 82,000 to 150,000 g/mol, (Pfister [0022] and Khan Example 22 both describe PEEK is a suitable material and Pfister [0028] describes the molecular weight of 15,000 – 200,000 g/mol.)
Ek describes GPC and polystyrene standards but does not describe ASTM D5296.  as determined by gel permeation chromatography (GPC)  using ASTM D5296 with polystyrene standards (ASTM D5296 1.1-1.2 describe ASTM D5296 is a known procedure for testing molecular weight.)
The courts have held that applying a known technique according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of Pfister by measuring the molecular weight using another known technique as described in ASTM D5296 in order to predictably measure the molecular weight, see ASTM D5296 1.1-1.2.
Regarding claim 21, modified Pfister meets the claimed,  The part material of claim 14, wherein the PAEK is a poly(ether ether ketone) (PEEK) (Kahn Example 22 and Table 6 describe PEEK)  having a weight average molecular weight (Mw) ranging from 82,000 to 150,000 g/mol, (Pfister [0028] describes the number average molecular weight of the polymer should be 15,000 – 200,000 g/mol, this can be optimized in order to optimize the crystallinity, see claim 1 above)  
Ek describes GPC and polystyrene standards but does not describe ASTM D5296.  as determined by gel permeation chromatography (GPC)  using ASTM D5296 with polystyrene standards (ASTM D5296 1.1-1.2 describe ASTM D5296 is a known procedure for testing molecular weight.)
The courts have held that applying a known technique according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of Pfister by measuring the molecular weight using another known technique as described in ASTM D5296 in order to predictably measure the molecular weight, see ASTM D5296 1.1-1.2.
Regarding claim 26, Pfister meets the claimed, The method of claim 23, wherein the PAEK is a poly(ether ether ketone) (PEEK) having a weight average molecular weight (Mw) ranging from 82,000 to 150,000 g/mol, (Pfister [0022] and Khan Example 22 both describe PEEK is a suitable material and Pfister [0028] describes the molecular weight of 15,000 – 200,000 g/mol can be optimized to optimize crystallinity.) 
Ek describes GPC and polystyrene standards but does not describe ASTM D5296.  as determined by gel permeation chromatography (GPC)  using ASTM D5296 with polystyrene standards (ASTM D5296 1.1-1.2 describe ASTM D5296 is a known procedure for testing molecular weight.)
The courts have held that applying a known technique according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of Pfister by measuring the molecular weight using another known technique as described in ASTM D5296 in order to predictably measure the molecular weight, see ASTM D5296 1.1-1.2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2009/0312454, see [0013] and [0027] regarding three dimensional printing of similar PAEK/PAES polymers and molecular weights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744